Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Harrington, J.), imposed July 19, 1984.
Sentence affirmed.
Contrary to defendant’s assertions, we do not find the sentence imposed to be unduly harsh or excessive. In addition, we conclude that defendant’s application for vacatur of the imposed mandatory surcharge of $75 on the ground of indigency (CPL 420.35) is premature (see, People v West, 124 Misc 2d 622). Mollen, P. J., Titone, Brown and Eiber, JJ., concur.